MEMORANDUM **
Juan Tuñez-Martinez appeals from the 51-month sentence imposed following his guilty-plea conviction for re-entry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Tuñez-Martinez contends that the sentence imposed is unreasonable due to the age of the prior violent felony conviction used to impose a 16-level enhancement under U.S.S.G. § 2L1.2(b)(l)(A). This contention lacks merit. See United States v. Amezcuctr-Vasquez, 567 F.3d 1050,1054-56 (9th Cir.2009). The sentence at the bottom of the Guidelines range is substantively reasonable under the totality of the circumstances. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586,169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 991 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.